      Case 2:21-cv-00024 Document 34 Filed on 07/23/21 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   July 23, 2021
                         UNITED STATES DISTRICT COURT
                                                                                Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

QUIRINO TORRES,                              §
                                             §
        Plaintiff,                           §
VS.                                          § CIVIL ACTION NO. 2:21-CV-024
                                             §
FREDIE BULLOCK, et al,                       §
                                             §
        Defendants.                          §

                            ORDER REINSTATING CASE

       On July 1, 2021, the Court entered final judgment (D.E. 30) dismissing this action

without prejudice for want of prosecution. The specific basis for dismissal was that

Plaintiff had failed to keep the Court apprised of his address as it changed, as evidenced

by Court documents that were mailed to his address being returned as undeliverable.

Moreover, Plaintiff failed to timely object to the Memorandum and Recommendation

(M&R, D.E. 25) that set out this basis for dismissal, even though he had acknowledged

receipt of the M&R. D.E. 28.

       On July 13, 2021, Plaintiff filed a letter (D.E. 31), claiming that he did, in fact,

place in the jail’s mail system timely objections to the M&R. He requests that the case be

reinstated. This letter was contained in an envelope indicating that his return address is,

as it was from the start, the Bee County Jail. On July 22, 2021, Plaintiff filed his

objections (D.E. 33) to the final judgment dismissing the case. Because this was filed

within 28 days of the judgment, the Court CONSTRUES the objections as a motion for



1/2
      Case 2:21-cv-00024 Document 34 Filed on 07/23/21 in TXSD Page 2 of 2




new trial under Federal Rule of Civil Procedure 59(a), supported by evidence that his

address has not changed and that he has continued to try to prosecute this case.

       The Court GRANTS the motion (D.E. 33) and ORDERS this case REINSTATED.

       ORDERED this 23rd day of July, 2021.

                                             ___________________________________
                                             NELVA GONZALES RAMOS
                                             UNITED STATES DISTRICT JUDGE




2/2
